Judgment reversed upon the law and the facts, with costs, and complaint dismissed, with costs, upon the ground that it was an abuse of the discretion of the trial court to take jurisdiction of this cause. Ir view of this decision, the appeal from the *765order' denying motion to set aside the verdict and for a new trial is dismissed. Rich., Young, Seeger and Seudder, JJ., concur; Lazansky, P. J., dissents, being of opinion that it was an appropriate exercise of discretion for the trial court to take jurisdiction of the cause. There should, however, be a new trial in the interest of substantial justice.